Citation Nr: 1722562	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  07-30 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 25, 2015.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 25, 2015.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to March 1972. The Veteran served in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted a 30 percent rating for PTSD. In January 2007, the RO increased the Veteran's PTSD rating to 50 percent.

The Board remanded this matter in May 2014 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

On December 12, 2015, the RO granted a 100 percent rating for PTSD from August 25, 2015. Because PTSD is the only disability for which the Veteran is service connected and a 100 percent rating is the highest rating, the Veteran's claims for a higher rating for PTSD and entitlement to a TDIU as of August 25, 2015 are no longer on appeal.

A Supplemental Statement of the Case (SSOC), issued by the RO in December 2016, continued to deny a rating in excess of 50 percent prior to August 25, 2015, and denied TDIU.


FINDINGS OF FACT

1. From September 30, 2014, the Veteran's PTSD was manifested by total occupational and social impairment, including gross impairment in thought processes and intermittent inability to perform activities of daily living.

2. Prior to September 30, 2014, the Veteran's PTSD was not manifested by occupational and social impairment with deficiencies in most areas.  

3. The preponderance of the evidence is against a finding that the Veteran is unable to obtain or maintain any form of substantially gainful employment prior to September 30, 2014.


CONCLUSIONS OF LAW

1. From September 30, 2014, the requirements for a 100 percent rating for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.130, Diagnostic Code 9411 (2016).

2. Prior to September 30, 2014, the requirements for a rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.130, Diagnostic Code 9411 (2016).

3. Referral for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds there has been substantial compliance with its May 2014 remand directives. The Veteran submitted an application for TDIU in December 2014, a psychiatric VA examination was provided, and a December 2016 SSOC continued to deny a rating in excess of 50 percent prior to August 25, 2015 and TDIU.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.

II. Increased Rating - PTSD

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Veteran's service-connected PTSD is currently evaluated as 50 percent disabling prior to August 25, 2015, under Diagnostic Code 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2016).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked inability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The United States Court of Appeals for the Federal Circuit held that evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Vasquez-Claudio v. Shinseki, 713 F3d 112, 116-17 (Fed. Cir. 2013). The symptoms listed are not exhaustive, but rather, "serve as examples of the type and degree of symptom, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vasquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission." 38 C.F.R. § 4.126(a). The Board must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination." Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Health Disorders (4th ed. 1994) (DSM-IV). A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning. DSM-IV; 38 C.F.R. §§ 4.125, 4.130. Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work). See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. Carpenter, 8 Vet. App. at 242. An assigned GAF score, like an examiner's assessment of the severity of a disability, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a). Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

(a) From September 30, 2014

The Veteran was granted a 100 percent rating from August 25, 2015, for PTSD in a December 2015 rating decision based on the symptoms and opinions presented at an August 25, 2015, VA examination. The date of the 100 percent rating was assigned based on the date of the examination.

The Board finds VA medical records indicate the symptoms the examiner used in providing his opinion in the August 2015 examination report existed prior to that examination. Furthermore, the examiner indicated the Veteran's medical records show a severe exacerbation of the Veteran's symptoms in September 2014, as a result of the triggering incident while at work.

On September 30, 2014, the Veteran received a mental health consultation at VA, and he reported that he was recently unemployed due to an incident at work that triggered his PTSD symptoms. The Veteran was working construction on a bridge when a jackhammer triggered memories of gunshots and other traumatic memories from Vietnam. The notes from this consultation indicate the Veteran was visibly upset, anxious, restless, and in need of significant prompting. The Veteran, and his spouse who was also in attendance, reported nightmares, screaming, restless episodes, hyperarousal, isolating behavior, flashbacks, intrusive memories, feelings of guilt, panic attacks triggered by loud noises and airplanes, and spacing out during the day. The Veteran reported no suicidal or homicidal ideation, but did indicate he had thought of jumping off a bridge but knew he would not do it.

Between the September 30, 2014 mental health consultation and the August 25, 2015 VA examination, medical professionals, the Veteran, and his spouse, continued to report these symptoms. Additional symptoms, including severe emotional distress, insomnia, depression, losing interest in things the Veteran used to enjoy, difficulty focusing and completing tasks necessary for daily function, and violent behavior after and during nightmares were also reported. A doctor the Veteran saw on a consistent basis at VA reported in a November 2014 letter that the Veteran's symptoms significantly impacted his social and occupational life, specifically noting that overstimulation at work worsened his symptoms. It was this doctor's opinion that the Veteran was unemployable and that his disability was permanent and unlikely to change in the future. Thus, the facts upon which this examiner provided the opinion included the time period prior to the date of the examination.

In conclusion, when resolving reasonable doubt in favor of the Veteran, the Veteran's PTSD more closely approximates the criteria for a 100 percent rating beginning on September 30, 2014. As a result, a 100 percent rating is granted beginning on September 30, 2014. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

 (b) Prior to September 30, 2014

Prior to September 30, 2014, the Veteran and his spouse reported flashbacks to his time as a combat medic in Vietnam, nightmares and night sweats, irritability, struggles with anger management, isolating behavior and avoidance of social experiences, drug use, difficulty in crowds, hypervigilance, intrusive recollections, occasional auditory hallucinations, and occasional depression and feeling sad. The Veteran consistently reported he did not have suicidal or homicidal ideation.

Treatment Notes showed he would sometimes appear disheveled and somewhat disoriented, but generally reports from February 2006 to December 2007 indicated the Veteran was oriented to person, place, and time. Records prior to September 2014 also indicate the Veteran's memory and recall appear to be intact, though he would occasionally have difficulty expressing himself and exhibited some speech impairment. A GAF score of 58 was assigned in May 2006.

At a December 2006 VA examination, the examiner described the Veteran's symptoms as consistently moderately severe in nature due to problems with work and relationships. At the examination, the examiner described the Veteran as being in a depressed mood but cooperative with no perceptual problems with normal thought processes and well oriented to person, place, and time. A GAF score of 40 was assigned by the examiner.

From December 2007 to September 2014, the record is largely silent in regard to any treatment for symptoms related to PTSD. Furthermore, a VA examiner at the August 2015 VA examination indicated that based on medical records, the Veteran's symptoms appeared to have improved from June 2010 to September 2014.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas. Prior to September 30, 2014, the Veteran is described as having clear judgment and thinking and he was oriented to person, place, and time. While the Veteran did report some deficiencies in thinking and mood, he indicated these feelings were not consistent, and he often did not feel sad or depressed.  While the examiner indicated the Veteran did have some social impairment and difficulty with maintaining employment, the Veteran was able to have a job until triggered on the job in September 2014. There is no indication prior to September 2014 that the Veteran could not generally perform routine, daily activities. No suicidal or homicidal ideation was reported. He was not reported to struggle with his personal appearance and hygiene. While he did report isolating behaviors and some marital issues, he was still married and able to maintain some effective relationships.

The Veteran's GAF scores of 50 in May 2006 and 40 in December 2006 indicate the Veteran's symptoms were serious and indicative of some issues with reality and communication, but overall, the Board finds the symptoms at this time suggest the occupational and social impairment and difficulty in understanding and memory impairment better approximated symptoms warranting a 50 percent rating rather than those symptoms warranting a 70 percent rating.

In conclusion, the Board finds that the evidence prior to September 20, 2014, does not establish that the Veteran's PTSD symptoms rose to the level of occupational and social impairment with deficiencies in most areas. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
III. TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. See 38 C.F.R. § 4.16(a). There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a). Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.

If a Veteran does not meet the aforementioned criteria, a total disability may still be assigned, but on a different basis. It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Therefore, the rating boards are required to submit to the Director, Compensation Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage of standards set forth in 38 C.F.R. § 4.16(a). Id.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000). A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993). The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his educational and occupational experience. 38 C.F.R. § 3.340, 3.341, 4.16. The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran, based on this decision, has been granted a 100 percent rating for PTSD from September 30, 2014. The Veteran is not service connected for any other disability. The Veteran's PTSD, prior to September 30, 2014, is rated at 50 percent. As a result, the Veteran does not meet the schedular criteria for TDIU. Extraschedular consideration is not warranted because the Veteran was working full time in September 2014, and therefore, prior to being granted a 100 percent disability on September 30, 2014, the Veteran was not unemployable due to his service-connected disabilities.




	(CONTINUED ON NEXT PAGE)



ORDER

An increased 100 percent disability rating for PTSD from September 30, 2014, is granted.

An initial disability rating in excess of 50 percent for PTSD prior to September 30, 2014, is denied.

Referral for consideration of a TDIU prior to September 30, 2014, is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


